Case: 10-40564     Document: 00511516038          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-40564
                                   c/w No. 10-40565                         Lyle W. Cayce
                                   c/w No. 10-40603                              Clerk
                                  Conference Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MATEO JAIME GONZALEZ, also known as Mateo Gonzalez Jaimes,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:10-CR-1035-1
                             USDC No. 5:10-CR-135-1
                             USDC No. 5:10-CR-903-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Mateo Jaime
Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Gonzalez has filed a response. We have reviewed


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40564   Document: 00511516038      Page: 2   Date Filed: 06/21/2011

                                  No. 10-40564
                                c/w No. 10-40565
                                c/w No. 10-40603

counsel’s brief and the relevant portions of the record reflected therein, as well
as Gonzalez’s response. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5 TH C IR.
R. 42.2. Gonzalez’s motion for authorization to proceed pro se on appeal is
DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2